DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al. (US 2003/0097907 – previously cited).
Considering claims 10-11, Carroll teaches composite powders for sinterable mixtures (abstract).  Insoluble powders of carbides, nitrides, or carbonitrides of W, Ti, etc. (i.e. metallic hard particles) are treated with a solution of metal ions (Paragraphs 34-35) and reacted to form an isolable metallic intermediate which may be precipitated (Paragraph 39).  An example is taught of tungsten carbide powder (i.e. metallic hard material particles) with a cobalt hydroxide coating thereon (Paragraphs 42 and 44) (i.e. a hydroxidic cobalt compound).  As such, the disclosure of Carroll anticipates that which is claimed.  It is further noted that “obtainable by…” is an optional limitation and is not required by the claim.  See MPEP 2111.01.  Further, even if “obtainable by…” were required by the claim this would be considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as 
Considering claims 12-13, Carroll teaches cobalt hydroxide which is known to be Co(OH)2 and Co(OH)3 where cobalt exist in oxidation states of Co(II) and Co(III) which corresponds to values of y and z being 2 or 3 and x being zero.  See MPEP 2131.03.
Considering claim 14, the recitations of “prepared by a process…” are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the coated hard material.  The coated hard particles disclosed by Carroll are substantially identical to the instantly claimed product and said disclosure is considered to meet the instant claim.  See MPEP 2113.
Considering claim 15, Carroll teaches a preferred weight of 2-10% of the coating (Paragraph 35).  See MPEP 2131.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 2003/0097907 – previously cited) as applied to claim 11 above further in view of Russell et al. (US 9,403,137).
Considering claims 16-17, the teachings of Carroll as applied to claim 11 are outlined above.  Carroll teaches composite powders used in cutting tools, etc. (Paragraph 1) of a hard particle coated with a cobalt hydroxide coating (Paragraphs 34-35 and 39) where the material is then subsequently pressed and sintered (Paragraph 45).
In a related field of endeavor, Russell teaches hard diamond powder particles pre-blended with a source catalyst metal for PCD bodies (Column 3 lines 21-31) including an embodiment where the nanocrystalline catalyst particles are directly adhered to the diamond particles (Column 5 lines (42-50) (i.e. hard material particles).  The catalyst metal may be selected from cobalt hydroxide, etc. (Column 5 lines 23-41) (i.e. a hydroxidic cobalt compound).  The body is then further sintered (Column 7 lines 19-42).  Further, Russell teaches where the grain sizes of the diamond are 0.1-1.0 microns to be effectively sintered (Column 5 lines 12-22) and where sizes of the catalyst particles about 0.001-1 micron to prevent agglomeration of the powder (Column 5 line 67 – Column 6 line 3).  The ratio of the core particle to the hydroxide coating overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
As both Carroll and Russell teach cobalt hydroxide coated hard powders they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Carroll with the particle sizes as taught by Russell as this is known to afford particles which can be effectively sintered and to prevent agglomeration of the powder and one would have had a reasonable expectation of success.  
Response to Arguments
Applicant’s arguments, see remarks, filed 13 December 2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claim 17 has been withdrawn.  Applicant has provided the suggested definition of the acronym.
Applicant’s arguments, see remarks, filed 13 December 2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 10-17 has been withdrawn.  Applicant has provided proper rationale for the subjective term and has canceled the narrow ranges in claims 13 and 15.
Applicant’s arguments, see remarks, filed 13 December 2021, with respect to 35 USC 103 rejections in view of Russell have been fully considered and are persuasive.  The rejection of claims 10-17 has been withdrawn.  Applicant has amended the claims to recite materials beyond the diamond disclosed by Russell.
Applicant's arguments filed 13 December 2021 regarding 35 USC 102(a)(1) rejection in view of Carroll have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that the method of Carroll does not form cobalt amine complexes (remarks p.9, last paragraph).  This is not persuasive as this is not a claimed feature.  See MPEP 2145 (VI).
Applicant argues that the instant invention “expressly provides for cobalt ammonium complexes prior to the precipitation of cobalt hydroxides” (remarks p.10, 1st full paragraph).  This is not persuasive as this is not a claimed feature.  See MPEP 2145 (VI).  Applicant is reminded that claim 10 recites “obtainable by” (emphasis added) and st full paragraph).
Applicant argues that the instant procedure results in uniform coating whereas Carroll does not disclose this (remarks p.10, 1st full paragraph).  This is not persuasive as this is not a claimed feature.  See MPEP 2145 (VI).  No degree of coverage of the coating is recited.
Applicant argues that the instant product is not rendered novel merely by its process as it is clear that to one skilled in the art “an inorganic solid compound cannot be fully characterized by its formula”, etc. (remarks p.11, 1st full paragraph).  This is not persuasive as applicant is reminded the instant claims are directed to a hydroxidic cobalt compound coating on metallic hard particles and not a generic “inorganic solid compound” and therefore applicant’s arguments are not commensurate in scope with the instant claims.  No limitations of composition, properties, solubility, crystallite sizes, etc. as argued by applicant are recited in the claims or disclosed in the instant specification as necessarily present in the claimed powder.  See MPEP 2145 (VI).  Further, applicant has not provided any objective evidence regarding any particular hydroxidic cobalt compound or how it differs over the disclosure of Carroll.  Applicant is reminded that argument alone is insufficient to rebut the prima facie
Applicant argues that “it is thus only possible to characterize the produce via its manufacturing process, which is reflected accordingly in the product claims” and that the instant method differs from Carroll (remarks p.11, last paragraph).  This is not persuasive as claim 10 recites “obtainable” and is not a positive recitation of any particular process.  See MPEP 2111.01.  Further, per MPEP 2113, ‘The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).’  The instant claims do not positively recite product-by-process limitations and even if applicant were to amend to positively recite “obtained by”, applicant has not provided objective evidence demonstrating a difference between the instant coated powder and that of Carroll.
Applicant argues that the SEM images of the instant application are comparative evidence compared to the disclosure of Carroll (remarks p.11, last paragraph – p.12, continuing paragraph). This is not persuasive as outlined above the claims recite “obtainable by” and do not recite any particular process parameters and therefore said evidence is not commensurate in scope with the instant claims.  See MPEP 2111.01.  
Applicant argues that the inventive product is almost perfectly coated, etc. as compared to Carroll (remarks p.12, 1st full paragraph).  This is not persuasive as these are unclaimed limitations and therefore applicants arguments are not commensurate is scope.  See MPEP 2145 (VI).
In response to the instant Office action, applicant is encourage to recite specific product-by-process limitations and provide objective evidence demonstrating a structural distinction over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sha et al. (CN101186990 – machine translation) teaches carbide powder coated with cobalt hydroxide similar to that which is claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner




/SETH DUMBRIS/Primary Examiner, Art Unit 1784